DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 2-3, 5 and 7-20 are pending.
Claims 12-20 are withdrawn.
Claims 1, 4 and 6 are cancelled.
Claims 2-3, 5, 7-11 are addressed on the merits herein.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second bearing point and second part must be shown (and labeled) or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that uses the word “means,” and is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “Fastening means” in claim 2, and “second fastening means” in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  A review of the specification indicates the fastening means is feature 10, and the second fastening means is feature 28.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7, 2-3, 5, 8 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Garrido (US 7,252,278).
Re claim 7, Garrido discloses a method for assembling a linear actuator (Fig. 2 and 4-5, features 20, Col 4 lines 25-36) for adjustment of a first seat component (12, 62) of a motor vehicle seat (Col 4 lines 25-36) in relation to a second seat component (14, 66, 68) of the motor vehicle seat (Col 4 lines 25-36), said method comprising: 
introducing (Fig. 2) a first part (40, 42) of the linear actuator (20) in a first alignment (Fig. 2) into a first bearing point (65) of the first seat component (12, 62) with the first bearing point (65) being part of the first seat component (12, 62) or connected to the first seat component (12, 62); 
changing the first alignment (Fig. 4-5) of the linear actuator (20) to a second alignment (Fig. 5); 
fixing (at 68, Fig. 5) the linear actuator (20) to the second seat component (66, 68), 
further comprising introducing a second part (50) of the linear actuator (20) into a second bearing point (at 66) which is part of the second seat component (66, 68) or is connected to the second seat component (66, 68),
providing the second bearing point (at 66) with a second fastening means (68),
wherein the second fastening means (68) is clipped (Fig. 2, where “clip” is defined as “any of various devices that grip, clasp or hook” per Merriam-Webster, and 60 grips 68) into the second bearing point (66).  In the event the examiner over broadly construed the term, “clipped,” see alternative rejection below.  
Re claim 2, Garrido as modified discloses the method of claim 7, further comprising connecting (Fig. 2) a fastening means (50) to the first part (40, 42) via a clip connection, (Fig. 2, where “clip” is defined as “any of various devices that grip, clasp or hook” per Merriam-Webster, and 50 grips 40), with the first part (40, 42) being a spindle head (42).
Re claim 3, Garrido as modified discloses the method of claim 7, wherein the linear actuator (20) is changed from the first alignment (Fig. 4) to the second alignment (Fig. 5) by a pivoting movement (Fig. 4-5) around an axis extending vertical (Fig. 2, 4-5, as vertical depends on the orientation of the actuator during installation) to a longitudinal axis (of 20) of the linear actuator (20).
Re claim 5, Garrido as modified discloses the method of claim 7, further comprising fixing (as in Fig. 4-5) the second part (50) of the linear actuator (20) in the second bearing point (66).
Re claim 8, Garrido as modified discloses the method of claim 7, wherein the second fastening means (66) is a sleeve (Fig. 2) configured to enclose (at least partially) the second part (50) of the linear actuator (20).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7, 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garrido (US 7,252,278) in view of Debler et al (“Debler”) (US 2010/0187789).
Re claim 7, Garrido discloses a method for assembling a linear actuator (Fig. 2 and 4-5, features 20, Col 4 lines 25-36) for adjustment of a first seat component (12, 30, 62) of a motor vehicle seat (Col 4 lines 25-36) in relation to a second seat component (15, 66, 68) of the motor vehicle seat (Col 4 lines 25-36), said method comprising: 
introducing (Fig. 2) a first part (40, 42) of the linear actuator (20) in a first alignment (Fig. 2) into a first bearing point (65) of the first seat component (12, 62) with the first bearing point (65) being part of the first seat component (12, 62) or connected to the first seat component (12, 62); 
changing the first alignment (Fig. 4-5) of the linear actuator (20) to a second alignment (Fig. 5); 
fixing (at 68, Fig. 5) the linear actuator (20) to the second seat component (66, 68), 
further comprising introducing a second part (50) of the linear actuator (20) into a second bearing point (at 66) which is part of the second seat component (66, 68, 15) or is connected to the second seat component (66, 68),
providing the second bearing point (at 66) with a second fastening means (68),
but fails to disclose wherein the second fastening means is clipped into the second bearing point.  
However, Debler discloses wherein the second fastening means (10) is clipped into (Fig. 5) the second bearing point (44).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Garrido wherein the second fastening means is clipped into the second bearing point as disclosed by Debler in order to utilize a simple, easily disconnectable manner by which the assembly can be assembled.  
Re claim 9, Garrido as modified discloses the method of claim 7, but fails to disclose, further comprising sealing the second fastening means by snapping a detent of the second fastening means into a first cut-out.
However, Debler discloses further comprising sealing (Fig. 4-5) the second fastening means (10) by snapping a detent (40) of the second fastening means (10) into a first cut-out (42).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Garrido further comprising sealing the second fastening means by snapping a detent of the second fastening means into a first cut-out as disclosed by Debler in order to utilize a simple, easily disconnectable manner by which the assembly can be assembled.  
Re claim 10, Garrido as modified discloses the method of claim 9, Debler discloses wherein the first cut-out (42) is arranged at the second bearing point (44).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garrido (US 7,252,278) in view of Tomita (US 4,721,337).
Re claim 11, Garrido as modified discloses the method of claim 7, but fails to disclose further comprising inspecting, after the linear actuator has been fixed to the second seat component, for a presence of a correct assembly.
However, Tomita discloses further comprising inspecting (Col 3 lines 17-24), after (inspection must occur after, as inspection only occurs in Tomita post installation) the linear actuator (Garrido: 20) has been fixed to the second seat component (Garrido: (66, 68), for a presence of a correct assembly (as is the purpose of inspection).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Garrido further comprising inspecting, after the linear actuator has been fixed to the second seat component, for a presence of a correct assembly as disclosed by Tomita in order to reduce the risk of failure post assembly.  

Response to Arguments 
Objections to the Drawings:  Applicant’s argument with respect to the drawings is not persuasive and objection to the drawings is maintained.  Applicant argues that the second bearing point is shown as 20 and descried in [0047] and [0051].  The specification identifies feature 20 as “the second seat component” and not the second bearing point.  In addition, applicant stats that the second part is described as a “second part of the linear actuator 1” in the specification.  Nothing labels or points out with respect to the linear actuator 1, as to what constitutes the second part thereof.  Thus, these objections are maintained.  
Claim Rejections 35 USC 112:  Applicant’s argument with respect to the claims rejected under 35 USC 112 is persuasive and rejection of the claims pursuant to 35 USC 112 is hereby withdrawn.
Claim Rejections 35 USC 102 and 103:  Applicant’s arguments with respect to all claims have been considered but are not persuasive.
Applicant argues that the two seat components are not adjustable with respect to one another.  The phrases, “first seat component” and “second seat component” are extremely broad and do not limit to any particular structure of a seat.  Something as simple as a nut on a seat is a “seat component.”    As described above, numerous elements, alone or in combination, satisfy the language “seat component.”  As clarified above, at least feature 30 may be considered a seat component, and at least feature 15 can be considered a seat component.  Fig. 5-6 clearly show adjustment between the two. 
Applicant next argues that claim 7 requires installation thereof which is a completely tool-free assembly with a clip connection that is simple and fast.  First, the claims do not require any tool-free assembly.  Second, with respect to the term, “clip,” Applicant argues that an aperture can be clipped into anything.  However, “clip” is defined as “any of various devices that grip, clasp or hook” per Merriam-Webster.  68, even as an aperture, clearly grips, clasps, or hooks onto 50.  Thus, 68, even has an aperture within 66, constitutes a clip.  
	Applicant argues that Debler is from a “different and unrelated art of actuator subassemblies” for a vehicle safety system, and thus, a person of ordinary skill would not look to Debler to modify Garrido.  The relevant question is whether or not the cited reference is analogous to the claimed invention.  Applicant’s claims are drawn to a method of assembly a linear actuator.  The remaining portion of the preamble, namely, “for adjustment…” is a statement of intended use.  Thus, the relevant field of endeavor of the claimed invention is a method of assembling a linear actuator.   As Debler discloses a method of assembly thereof, Debler is analogous to the claimed invention.  Moreover, Applicant contends that the combination is impermissible hindsight.  However, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  
Applicant next argues that it is entirely unclear how the teachings of Debler’s pyrotechnic actuator subassembly would be applied to the seat assembly of Garrido.  Debler is not relied upon as modifying Garrido with a pyrotechnic actuator subassembly. Debler is solely relied upon as showing wherein the second fastening means (10) is clipped into (Fig. 5) the second bearing point (44), and that one of ordinary skill would be motivated to modify Garrido with the clipped connection of Debler for the reasons provided in the above.  In addition, the fact that Debler utilizes tether 30 is not relevant, as Debler is not relied upon for this feature in any way.  
Applicant’s arguments concerning Tomita are addressed by the above.
	
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635



/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635